Case 2:16-cv-01371-ODW-AJW Document 98 Filed 04/22/19 Page 1 of 2 Page ID #:2088




 1    BURSOR & FISHER, P.A.
      L. Timothy Fisher (State Bar No. 191626)
 2    1990 North California Boulevard, Suite 940
      Walnut Creek, CA 94596
 3    Telephone: (925) 300-4455
 4    Facsimile: (925) 407-2700
      E-Mail: ltfisher@bursor.com
 5
      BURSOR & FISHER, P.A.
 6    Scott A. Bursor (State Bar No. 276006)
      888 Seventh Avenue
 7
      New York, NY 10019
 8    Telephone: (212) 989-9113
      Facsimile: (212) 989-9163
 9    E-Mail: scott@bursor.com
10
      Interim Class Counsel
11

12

13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA

15
      In re Trader Joe’s Tuna Litigation           Case No. 2:16-cv-01371-ODW-AJW
16

17                                                 ORDER GRANTING
                                                   STIPULATION TO CONTINUE
18
                                                   DEADLINE FOR A RENEWED
19                                                 MOTION FOR PRELIMINARY
                                                   APPROVAL PENDING THE NINTH
20
                                                   CIRCUIT’S RULING IN IN RE:
21                                                 HYUNDAI AND KIA FUEL
                                                   ECONOMY LITIGATION
22

23                                                 Hon. Otis D. Wright II
24

25

26

27

28
      [PROPOSED] ORDER GRANTING STIP. TO CONTINUE RENEWED PRELIM. APPROVAL
      CASE NO. 2:16-CV-01371-ODW-AJW
Case 2:16-cv-01371-ODW-AJW Document 98 Filed 04/22/19 Page 2 of 2 Page ID #:2089



 1    IT IS HEREBY ORDERED as follows:
 2       1. Plaintiff’s deadline to file a renewed motion for preliminary approval of the
 3          class action settlement is continued until 60 days after the Ninth Circuit issues
 4          its en banc ruling in In Re: Hyundai and Kia Fuel Economy Litigation.
 5

 6    SO ORDERED this 22nd day of April 2019.
 7

 8                                                 ________________________
                                                         Otis D. Wright II
 9
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER GRANTING STIP. TO CONTINUE RENEWED PRELIM. APPROVAL
      CASE NO. 2:16-CV-01371-ODW-AJW
